Citation Nr: 9930696	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  95-38 167	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for skin disability, 
including chloracne, as residuals of exposure to Agent 
Orange.

2.  Entitlement to benefits for residuals of left below the 
knee amputation due to VA hospitalization and treatment in 
November 1980, and subsequent VA treatment, pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 and Supp. 1996).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
INTRODUCTION

The veteran served on active duty from May 1961 to December 
1967, including service in Vietnam.  This case was remanded 
by the Board of Veterans' Appeals (Board) in June 1997 to the 
Department of Veterans Affairs (VA) Regional Office(RO) in 
Cleveland, Ohio, for additional development, to include an 
attempt to obtain the veteran's final discharge examination 
report, which was unavailable and could not be obtained.  The 
case is again before the Board for adjudication.


FINDING OF FACT

The veteran's claims for service connection for skin 
disability, including chloracne, as residuals of Agent Orange 
and for benefits pursuant to 38 U.S.C.A. § 1151 for residuals 
of left below the knee amputation due to VA hospitalization 
and treatment beginning in November 1980 is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for either service connection for skin disability, 
including chloracne, as residuals of Agent Orange or for 
benefits pursuant to 38 U.S.C.A. § 1151 for residuals of left 
below the knee amputation due to VA hospitalization and 
treatment beginning in November 1980.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to each of the claims on appeal, the Board must 
determine whether the appellant has submitted evidence of a 
well-grounded claim.  If he has not, his claim must fail, and 
VA is not obligated to assist him in the development of the 
claim.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307 (1998).  If a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
even though there is no evidence of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (1998).

Although attempts have been made to obtain all of the 
veteran's service medical records, some of these records, 
including the veteran's final service discharge examination 
report, are unavailable.  The records that are on file do not 
reveal any evidence of skin disability.

The veteran was hospitalized at a VA hospital in July 1971 
with a five week history of a mass on the right side of his 
neck.  Physical examination revealed a 4x4 cm mass just below 
the right submandibular area.  The impression was branchial 
cleft cyst, which was excised during hospitalization.  The 
postoperative course was uneventful.

On VA disability evaluation in July 1973, the veteran 
complained of soreness in his neck and chest and of 
headaches.  It was noted on skin examination that the veteran 
had tattoos over both upper extremities.  His head, face, and 
neck were normal.  The diagnoses included branchial cleft 
cyst excision, right, with subjective residual pain.

On VA disability evaluation in August 1982, skin examination 
revealed numerous macular lesions, which were noted to be 
consistent with freckles.  The diagnoses included status post 
surgical removal of a right branchial cyst.

The veteran's skin was noted to be normal, as were his head, 
face, and neck, on VA disability evaluation in June 1989.  

VA outpatient records for October 1995 reveal that the 
veteran's skin was described as easily sunburned with 
multiple freckles but no other lesions.  


The veteran testified at a personal hearing at the RO in 
February 1996 that he was in an area of heavy vegetation 
while in Vietnam; that he first noticed a skin problem on his 
head, neck, and chest while on active duty; and that he 
continued to have skin problems after service discharge.

On VA special skin examination in May 1998, the veteran gave 
a history of an intermittent rash on his head and chest that 
began in service and of a cyst removed from his neck in 1971.  
There was no current treatment and no symptomatology, such as 
itching and pain.  Physical examination revealed diffuse 
lentigines on the back, chest, and upper extremities; a domed 
shaped, 2 mm skin colored papule on the left neck; a 5 mm 
soft skin colored papule, easily mobile, on the right neck; a 
hyperpigmented patch with scaly papules on the left leg; and 
a 2 mm skin colored soft papule in the right groin.  There 
was no ulceration, exfoliation, or crusting.  The diagnoses 
were diffuse lentigines, left neck granulomatous reaction, 
right neck epidermal cyst versus dermal Nevis, and right 
groin dermal Nevis.  The examiner noted that there was no 
evidence of chloracne on examination.

Although it is unfortunate that some of the veteran's service 
medical records cannot be located despite VA efforts, 
including his final discharge examination report, the Board 
notes that there were no skin complaints or findings either 
in the service medical records on file or soon after final 
service discharge in December 1967.  In fact, the initial 
post-service notation of skin disability was not until the 
veteran was hospitalized in July 1971 with a five week 
history of a branchial cleft cyst.  Moreover, the only skin 
findings on VA examinations from 1973 to 1989 were tattoos 
and freckles.  Special VA skin examination in May 1998 found 
freckles and papules of the left and right neck, left leg and 
groin; it was specifically noted that the veteran did not 
have chloracne.  The veteran's current skin disabilities are 
not part of the list of disabilities that can be 
presumptively service-connected based on exposure to Agent 
Orange.  Id.  Although the veteran has expressed his opinion 
that his exposure to Agent Orange in Vietnam caused these 
disabilities, there is no medical evidence on file to support 
this contention and he is not competent to give medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 
(1992).  Therefore, the veteran's claim for service 
connection for skin disability, to include chloracne, due to 
exposure to Agent Orange is not well grounded.  Grottveit at 
92.

1151 Claim

The Board notes that during the pendency of this appeal, 38 
U.S.C. § 1151 was amended by § 422(a) of Pub. L. No. 104- 
204.  The amended statute is less favorable to the veteran's 
claim; however, since the veteran's claim was filed prior to 
October 1, 1997, it will be decided under the law as it 
existed prior to the amendment.  See VAOPGCPREC 40-97.

Where any veteran shall have suffered an injury, or 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  
38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358.

The veteran was hospitalized at a VA hospital in November 
1980, soon after falling from a moving car.  At the time of 
admission, the veteran was noted to have good dorsalis pedis 
and posterior tibial pulses, as well as intact sensation, in 
the left foot. It was noted that he had a comminuted distal 
and open distal tibial fracture on the left.  He underwent 
irrigation and debridement of the wound and reduction of the 
fracture.  His wound was left open with dressing changes 4 
times daily.  He was given IV antibiotics and oral 
antibiotics during this time.  It was noted that the wound 
subsequently cleared and granulated nicely.  He was retaken 
to the operating room later in his hospitalization, because 
of the mal-alignment of the fracture, and underwent closed 
reduction of the fracture and placement in a long leg cast.  
Postoperative X-rays showed satisfactory alignment.  It was 
noted that his cast was windowed on the medial side to allow 
space for dressing changes.  The discharge diagnosis was left 
distal tibial fracture.

VA outpatient records dated subsequent to surgery in November 
1980 indicate that there was fair granulation tissue with 
some necrotic debris present in the left ankle; the 
impression was wound debrided.  VA outpatient records for 
March 1981 reveal that the surgical wound was closed and 
there was moderate swelling.  The impression was that the 
veteran was doing alright.  It was noted on VA outpatient 
records dated in May 1981 that X-rays of the left ankle 
showed that the ankle had healed.  The impression was 
intraarticular fracture with slow progress.  VA outpatient 
records for July 1981 reveal complaints of chronic pain in 
the left ankle, especially in the morning.  Examination 
showed a well-healed wound.  The impression was status-post 
open interarticular ankle fracture.  The assessments noted in 
VA outpatient records dated in October 1981 were probable 
sympathetic dystrophy, questionable traumatic degenerative 
joint disease of the ankle, and possible nerve impingement at 
the level of the scar or nerve interruption.

The veteran was hospitalized at a VA hospital in October 1981 
with complaints of medial and lateral pain in the left foot 
with weight bearing and of pain at the metatarsal surface.  
On physical examination, there was a depressed scar by the 
medial malleolus; there was no detectable motion at the 
fracture site.  X-rays revealed probable healed fracture.  
The veteran underwent exploration and revision of the scar, 
lysis of adhesions, release of the flexor hallucis longus 
from the scar tissue, and nerve exploration.  The nerve was 
explored and found to be free of adhesions.  Postoperatively, 
the veteran did well and felt that his foot had improved.  
The discharge diagnosis was status post open fracture of the 
left ankle.

The veteran was hospitalized at a VA hospital in February 
1982 with complaints of left lower extremity pain.  Tomograms 
of the left ankle showed incomplete union of the fracture.  
The veteran was discharged with a diagnosis of status post 
open fracture of the left ankle, now with incomplete union.

On VA examination in August 1982, it was noted that there was 
obvious deformity of the left ankle with multiple surgical 
scars reflecting previous trauma.  X-rays of the left ankle 
showed some further healing of the fractures of the distal 
tibia and fibula since November 1981.  Status post compound 
fracture of the left ankle with residuals deficits was 
diagnosed.

VA outpatient records from March 1983 to February 1984 
include continued complaints of left ankle disability, to 
include a diagnosis of reflex sympathetic dystrophy, rule out 
nerve entrapment neuropathy, in May 1983, for which the 
veteran was sent to the pain clinic in July 1983 for 
treatment.

The veteran underwent an attempted fusion of the left ankle 
at a VA hospital in December 1987; the discharge diagnosis 
was post-traumatic arthritis of the left ankle.  He was 
hospitalized at a VA hospital in February 1989 because of 
non-union of the left ankle fusion.  Prior to evaluation of 
the non-union, the veteran made it known that he was to 
undergo a left below the knee amputation.  He underwent a 
left below the knee amputation while hospitalized at a VA 
hospital in March 1989.  His postoperative course was 
described as generally uneventful.

On VA disability evaluation in June 1989, the pertinent 
diagnoses were absence of left lower extremity due to 
amputation, done because of intractable pain, following left 
ankle fracture and numerous operative procedures, with 
persistent ache in the stump but no current sharp pain.  It 
was noted that the stump had not healed yet.

The veteran was hospitalized at a VA hospital in September 
1989 with a painful stump, wound breakdown, and difficulty 
using his prosthesis.  He underwent revision of his left 
below the knee amputation.  The final diagnosis was painful 
left below the knee amputation with wound difficulty.

The veteran testified at his February 1996 RO hearing that VA 
did not thoroughly cut his ankle in November 1980, that the 
ankle never healed properly, and that he would not have had 
to get a left below-the-knee amputation if the surgery had 
been performed properly by VA in November 1980.

On VA special orthopedic examination of the left lower 
extremity in January 1999, which included review of the 
claims file, the examiner initially provided a chronological 
history of the veteran's left lower extremity disability.  
The examiner noted that the veteran was treated by open 
reduction of the fracture, dressing changes for the wound, 
and IV and oral antibiotics for a long period of time to 
prevent infection.  Infection occurred and then went away 
with the antibiotic treatment.  The fracture subsequently 
healed, but traumatic arthritis formed in the ankle because 
of the type of fracture that the veteran sustained.  Fusion 
was tried to eliminate the veteran's chronic ankle pain; but 
fusion did not stop the pain and the veteran underwent below-
the-knee amputation.  The examiner then concluded that the 
veteran had sustained an open, infected fracture of the 
distal tibia at the time of the accident in November 1980 and 
that VA treatment in 1980 and 1981 was appropriate and 
necessary.

Although the veteran contends that VA surgery and treatment 
of his left ankle fracture, beginning in November 1980, did 
not correct his ankle disability, resulted in infection, and 
eventually led to the need for a left below-the-knee 
amputation, the medical evidence of record does not support 
these contentions.  Hospital records for November 1980 show 
that he was given antibiotics for infection, and X-rays in 
November 1980 showed satisfactory alignment.  VA treatment 
records in 1981 indicated that the ankle was healing.  
Although the possibility of a nerve problem was noted in 
October 1981, nerve exploration during hospitalization later 
in October 1981 found that the relevant nerve was free of 
adhesions.  While VA records reveal an attempt to fuse the 
left ankle together to relieve the pain in December 1987 was 
unsuccessful, and the veteran then elected to undergo a left 
below-the-knee amputation, there is no medical evidence of 
record to support the veteran's contention that the November 
1980 surgery on the veteran's left ankle, or any subsequent 
VA treatment, resulted in any increase in left ankle 
disability.  In fact, the January 1999 medical opinion is to 
the effect that the veteran's left ankle pain was primarily 
due to traumatic arthritis, which was the result of the type 
of fracture that he incurred and not the result of VA surgery 
or other treatment.

The only evidence supportive of the claim is the theory 
advanced by the veteran himself.  However, as a lay person, 
the veteran is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 492, 
494 (1992).

Since the record contains no competent evidence indicating 
that chronic residuals of left below the knee amputation was 
caused or chronically worsened by VA surgery in November 
1980, or by subsequent VA treatment, the Board must conclude 
that the veteran's claim is not well grounded.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for skin disability, 
including chloracne, as residuals of exposure to Agent Orange 
is denied.  Entitlement to benefits for residuals of left 
below the knee amputation due to VA hospitalization and 
treatment in November 1980, and subsequent VA treatment, 
pursuant to the provisions of 38 U.S.C.A. § 1151, is denied.




		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals



 

